Title: To Thomas Jefferson from James Mease, 24 March 1805
From: Mease, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia March 24. 1805 
                  
                  I have the pleasure to announce the arrival of the little box, containing the models of your mouldboard, for which I return my most Sincere thanks—It came to hand yesterday.—I regret that I did not See the bearer of it, to express my obligations for his Care of it.—
                  With my Sincere respect I remain Your obliged humble Servt
                  
                     James Mease 
                     
                  
               